Name: Commission Regulation (EEC) No 2480/92 of 26 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 92 Official Journal of the European Communities No L 253/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2480/92 of 26 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, - Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 2422/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 19 to 25 August 1992 for the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Portugal in the sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Portugal' in parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 31 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 August 1992. For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24. 6. 1985, p. 6 . O OJ No L 201 , 31 . 7 . 1990, p. 9 . O OJ No L 153 , 17 . 6. 1991 , p. 1 . (4) OJ No L 242 , 24. 8 . 1992, p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 4 . O OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 253/2 Official Journal of the European Communities 31 . 8 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 31 . 8 . 92 Official Journal of the European Communities No L 253/3 CN code Table Additionalcode \ Positive Negative Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1000 kg 11-1 11-1 7285 7286 1 1-1 11-1 7285 7286 7158 7159 11-6 11-6 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 11-3 11-3 7290 7291 7290 7291 11-3 11-3 11-1 11-1 7285 7286 11-4 11-4 11-4 7294 7295 7294 O No L 253/4 Official Journal of the European Communities 31 . 8 . 92 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1000 kg  7295 7296 7297 7294 7295 7294 7295 C) C) C) o 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 7318 7318 7622 7623 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 Official Journal of the European Communities No L 253/531 . 8 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Denmark Italy France Greece Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 000 kg 2309 10 31 2309 10 33 2309 10 51 2309 10 53 23-3 7691 23-9 7541 (2) 23-9 7542 (J) 23-9 7543 (2) 23-9 7545 (2) 23-9 7546 O 23-9 7547 (2) 23-9 7548 (2) 23-9 7549 (2) 23-9 7645 O 23-9 7646 (2) 23-9 7647 (2) 23-9 7648 (2) 23-9 7649 (2) 23-9 7650 (2) 23-9 7651 (2) 23-9 7652 (2) 23-9 7653 (2) 23-4 7624 23-4 7692 23-10 7541 (2) 23-10 7542 (2) 23-10 7543 (2) 23-10 7545 (2) 23-10 7546 (2) 23-10 7547 (2) 23-10 7548 (2) 23-10 7549 (2) 23-10 7654 (2) 23-10 7655 (2) 23-10 7656 (2) 23-10 7657 (2) 23-10 7658 (2) 23-10 7659 (2) 23-10 7660 (2) 23-10 7661 (2) 23-10 7662 (2) 23-5 7624 23-5 7693 23-11 7541 (2) 23-11 7542 (2) 23-11 7543 (2) 23-11 7545 (2) 23-11 7546 (2) 23-11 7547 (2) 2309 90 31 2309 90 33 No L 253/6 Official Journal of the European Communities 31 . 8 . 92 Negative IrelandUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ In Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc I l I - 1 000 kg 2309 90 33 23-11 7548 O l  23-11 7549 o l  23-11 7663 o l  \ 23-11 7664 C) l  23-11 7665 o l  23-11 7666 o l  23-11 7667 o \  23-11 7668 o l  23-11 7669 o l  23-11 7670 o  23-11 7671 O l  2309 90 41 23-6 7624 l  23-6 7694 l  2309 90 43 23-12 7541 o  \ 23-12 7542 o  23-12 7543 O I-I  23-12 7545 C) l  23-12 7546 o  23-12 7547 o  23-12 7548 O  23-12 7549 o Il  - 23-12 7672 C)  23-12 7673 O  23-12 7674 C)  23-12 7675 C)  23-12 7676 o  l 23-12 7677 (2) Il  23-12 7678 o l  23-12 7679 O l  l 23-12 7680 o  2309 90 51 23-7 7624 \ Il  23-7 7695 Il  2309 90 53 23-13 7541 C) l  23-13 7542 O  I 23-13 7543 C)  23-13 7545 O  23-13 7546 o  I 23-13 7547 o l  23-13 7548 o l  23-13 7549 O l  23-13 7681 O  23-13 7682 o  I 23-13 7683 o  23-13 7684 C) l  l 23-13 7685 o l  31 . 8 . 92 Official Journal of the European Communities No L 253/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France . Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 O o o o - 1 000 kg - 0) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch,expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . Official Journal of the European Communities 31 . 8 . 92No L 253/8 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Portugal Ireland CN code Table Additionalcode Notes United Kingdom Nether ­ lands Spain F1 Pta Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Esc £ £ Irl  100 kg live weight  o o c&gt; o 100 kg net weight  o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O OO C) 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 31 . 8 . 92 Official Journal of the European Communities No L 253/9 (1) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 253/10 Official Journal of the European Communities 31 . 8 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg a + e d+f d+f a + c a+c a + c a+c a + c a + c+f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 7058 7059 7079 7222 7089 7089 7744 7098 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7097 7223 7098 7114 7224 7744 7089 7744 7744 a + c a + c+f a+c a + c a + c a + c+f a + c+f a + c + f a + c a + c a + c a + c + f a + c+f a + c + f a + c a + c d+f a + c+ f a + c + f 31 . 8 . 92 Official Journal of the European Communities No L 253/ 11 Positive Negative additional code Notes Germany Nether ­ lands Spain Portugal United KingdomCN code Table Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Ik FF Dr £ IrlDM F1 Put Esc £  100 kg  a+c a + c a + c a + c+f a+c+ f a+c + f a+c a+c a + c a + c a+c a + c a + c+f a + c+f a + c + f a + c + f a + c + f a + c + f 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 71 18 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 b x coef b x coef b x coef b b x coef No L 253/ 12 Official Journal of the European Communities 31 . 8 . 92 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 31 . 8 . 92 Official Journal of the European Communities No L 253/ 13 Positive Negative Germany Portugal Ireland CN code Table Additionalcode Notes United Kingdom Nether Spain lands F1 Put Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Esc £ £ Irl 100 kg  0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 Mo L 253/ 14 Official Journal of the European Communities 31 . 8 . 92 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 0406 90 93 0406 90 99 2309 10 15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 Official Journal of the European Communities No L 253/ 1531 . 8 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr £ IrlDM F1 Pta Esc £ Lit FF Dr  100 kg  2309 10 15 2309 10 19 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 2309 10 39 No L 253/ 16 Official Journal of the European Communities 31 . 8 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrFIDM Pta Esc £ £ Irl  100 kg  2309 10 39 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 2309 10 70 31 . 8 . 92 Official Journal of the European Communities No L 253/ 17 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Ptt Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ \ \  100 kg - 2309 10 70 23-14 7885  2309 90 35 23-14 7553  23-14 7554  23-14 7555  23-14 7556  23-14 7557  \ 23-14 7558  23-14 7559  23-14 7569  23-14 7573  23-14 7574  23-14 7577  23-14 7578  23-14 7579  23-14 7580  23-14 7581  23-14 7582  23-14 7583  23-14 7584  23-14 7885  2309 90 39 23-14 7553  l 23-14 7554  23-14 7555  23-14 7556  23-14 7557  23-14 7558  23-14 7559 l  23-14 7569  23-14 7573  23-14 7574  23-14 7577  23-14 7578  23-14 7579  23-14 7580  23-14 7581  23-14 7582 l  23-14 7583 l  l 23-14 7584  23-14 7885 l  2309 90 49 23-14 7553 l  23-14 7554 l  23-14 7555 l  23-14 7556 l  23-14 7557 l  23-14 7558 l  No L 253/ 18 Official Journal of the European Communities 31 . 8 . 92 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Portugal United Kingdom Belgium/ Luxem ­ bourg ItalyNether ­ lands Spain F1 PutDM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 2309 90 49 2309 90 59 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 2309 90 70 31.8.92 Official Journal of the European Communities NoL253/ 19 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885  100 kg - a b  % milk fat/100 kg product  c  °/o non ­ :fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e  % non ­ :fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  f  % sucrose/100 kg product  Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, aswell as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weightofthese products and the lactose content of the addedwhey. No L 253/20 Official Journal of the European Communities 31 . 8 . 92 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 100 kg of dry matter Table Additionalcode Notes 17-5 7334 C) 17-5 7335 Il 17-5 7334 o 17-5 7335 17-5 7334 C) 17-5 7335 Il 17-5 7334 O 17-5 7335 17-6 7337 o 17-7 7340 17-7 7340 17-8 7341 17-8 7341 Il 17-8 7341 II 17-10 7345 0 17-10 7346 o 17-10 7347 o 17-8 7341 17-11 7349 o 17-11 7350 o 17-11 7351 o 17-12 7353 o 17-10 7345 o 17-10 7346 o 17-10 7347 0 21-5 7419 21-6 7423 0 21-6 7424 0 21-6 7425 o  °/o sucrose content and 100 kg net  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 100 kg of dry matter  °/o sucrose content and 100 kg net 100 kg of dry matter  % sucrose content and 100 kg net 31 . 8 . 92 Official Journal of the European Communities No L 253/21 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (') The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in the case of exports . No L 253/22 Official Journal of the European Communities 31 . 8 . 92. PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negatie CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lu FF Dr £ Irl  100 kg  0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 9010 1704 1011 1704 10 19 1704 10 91 1704 10 99 170490 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 9011 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 31 . 8 . 92 Official Journal of the European Communities No L 253/23 Positive Negative Additional code Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Belgium/ Luxem ­ bourg DM Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ IriF1  100 kg 7632 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 1 1 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 7633 7634 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 6585 7585 6586 7586 \ 7001 7002 7003 7004 No L 253/24 Official Journal of the European Communities 31 . 8.92 Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl I  100 kg - 2106 90 99 21-1 7635  I 21-1 7636  l 21-1 7637 \  ! 21-1 7642 II  2905 44 11 \  2905 44 19 II l  2905 44 91 _ 2905 44 99 \ _ 3505 10 10 \  3505 10 90  3823 60 11 \ \ l  3823 60 19 \  3823 60 91 \  3823 60 99 I   7001   7002   \ 7003 \   \ 7004 \   \ 7005 l  . _ 7006 \ l   7007   I 7008 \   \ 7009 l   7010 \  .  \ 7011   7012 \   \ 7013   7015 l   7016   7017   7020   7021   7022   7023   7024   7025   7026   7027   7028   7029  - Ã   7030  i - 1 7031 \ 7032  -l 7033   7035  31 . 8 . 92 Official Journal of the European Communities No L 253/25 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ \  100 kg -  7036   7037   7040 I   7041   \ 7042   \ 7043   \ 7044  -l \ 7045   \ 7046   \ 7047   \ 7048   \ 7049   \ 7050   \ 7051   \ 7052   7053   \ 7055   1 7056   \ 7057   7060 1   7061   7062   7063 l ¢   \ 7064 \   \ 7065 \   \ 7066 \   7067 \   7068   I 7069   \ 7070 \   7071   7072   \ 7073   I 7075   \ 7076 \   I 7077   7080 \   I 7081 \   7082   \ 7083 \   7084   7085 l   7086    l 7087   7088  V 31.8.92No L 253/26 Official Journal of the European Communities Positive Negative Germany Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 100 kg  7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 /n C) C) C) (') o C) C) o C) o C) C) C) o C) C) C) C) C) C) C) o O C) o o C) C) C) C) C) C) C) o C) o C) C) C) 31 . 8 . 92 Official Journal of the European Communities No L 253/27 I 1 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg -  7146 C)   7147 i1)   7148 C)   7149 o   7150 C)   7151 i1)   l 7152 0)   l 7153 o   l 7155 C)   l 7156 o   l 7157 o   l 7160 C)   l 7161 O   l 7162 O   l 7163 C)   l 7164 o   l 7165 o   l 7166 C)   l 7167 /n   l 7168 O   l 7169 O   l 7170 /1\   l 7171 C)   l 7172 C)   l 7173 o  l 7175 n   7176 o  l 7177 o   l 7180 o   l 7181 o   7182 C)   l 7183 0)   l 7185 o   l 7186 C)   l 7187 C)  l 7188 (Ã )   l 7190 o  l 7191 C)   l 7192 C)   l 7195 C)   l 7196 o   l 7200 O   7201 O   7202 C)   7203 o  No L 253/28 Official Journal of the European Communities 31 . 8 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1 \ \ \  100 kg -  7204 C) I   7205 C) l   7206 o l   \ 7207 C) l  I  7208 C) l   I 7209 o l   7210 0 l   I 7211 /J\ l   7212 C) l  l  7213 0) l  l  7215 C) l   7216 C) l   7217 C) l   7220 C) l   7221 n l   7260 C) l   \ 7261 C) l  _ 7262 C) l   \ 7263 C) l   \ 7264 o l   \ 7265 C) l   \ 7266 C) l  I  I 7267 0) I  I  I 7268 C) !   I 7269 o l   7270 C) l   7271 C) l  l  7272 C) !   7273 C)   \ 7275 C) I   7276 C)   7300 C)   7301 C)   7302 i1)  l  7303 C)   7304 o   7305 o   ' 7306 (l)   7307 o l   7308 C)   7309 i1)   7310 C)  l  7311 C)   7312 o   7313 o  ' 31 . 8 . 92 Official Journal of the European Communities No L 253/29 I \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain P « Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg -  7315 O   7316 C)   7317 i1)   7320 C)  ·  7321 C)   7360 o   7361 o   l 7362 o   \ 7363 O   7364 o   7365 C)   \ 7366 O   \ 7367 n   7368 o   7369 ( Ã)   \ 7370 C)   7371 n   \ 7372 o   7373 o   7375 n   \ 7376 n   l 7378 n   \ 7400 0)   7401 C)   7402 C)   7403 C)   7404 C)   7405 C)   7406 o   7407 O   \ 7408 O   7409 C)   7410 O   7411 C)   7412 C)   7413 n   7415 C)   7416 C)   7417 o    7420 C)   7421 C)   7460 o   7461 C)   7462 C)   7463 i1)  No L 253/30 31 . 8 . 92Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100 kg -  I 7464 C)   l 7465 C)   l 7466 C)   l 7467 o   l 7468 o   l 7470 o   l 7471 O   l 7472 C)  -  l 7475 o  _ l 7476 o  -  l 7500 o   l 7501 O   l 7502 o  l  l 7503 o   l 7504 C)   l 7505 C)   l 7506 o   7507 C)  l  l 7508 C)   7509 i 1)   7510 C)   7511 C)   7512 o   7513 o   7515 C)   7516 C)   7517 C) l   7520 C)   7521 C)   7560 C)   7561 O   7562 C)  -  7563 C)   7564 C)   7565 o   7566 C)   7567 C)   7568 C)   7570 0   7571 C)   7572 0   7575 C)   7576 o   7600 o   7601 o  31 . 8 . 92 Official Journal of the European Communities No L 253/31 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM FI Pta Esc £ 100 kg 7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 C) o o o o o C) o C) 0) C) o o C) o o O (') o C) C) C) o o C) C) C) (') C) C) o o C) o o o o C) C) C) o o o C) No L 253/32 Official Journal of the European Communities 31 . 8 . 92 Positive Negative J I CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I \  100 kg -  7746 C)   \ 7747 o l   I 7750 C)   I 7751 o   7758 \   \ 7759 \ l   \ 7760 o   7761 o   7762 O   I 7765 C)  l  7766 C) l  _ 7768 \   \ 7769 \ l  l l  \ 7770 o  l  \ 777 1 o l   \ 7778 l   7779 \ l   \ 7780 o l l  l  7781 o l   7785 o l   7786 C) l   7788 \ l  l  7789 l l   \ 7798 (l) l l  l  7799 i1) l  l  \ 7800 l   7801 l   7802 l   7805 l  l  7806 l   7807   7808 o   7809 O l   7810 l   7811   7818 C)  l  7819 C) l   7820 C)   7821 O  l  7822 C)   7825 O I   7826 C)   7827 o 'l   7828 o l l  -l 7829 i1)  31 . 8 . 92 Official Journal of the European Communities No L 253/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pu Esc £ Bfrs/Lfrs Dkr Ut FF . Dr £ Irl \ I  100 kg -  7830 O   I 7831 o   7838 O   \ 7840 o   7841 o   I 7842 o   7843 o   I 7844 o    7845 C)   I 7846 o   \ 7847 C)   7848 o   7849 C)   I 7850 o   7851 o   \ 7852 o   7853 o   I 7855 O   7856 C)   7857 C)   7858 C)   \ 7859 o   \ 7860 O   \ 7861 o   \ 7862 O   7863 o   7864 o   7865 C)   ' 7866 C)   7867 O   7868 o  ,  7869 o   7870 0)   7871 7872 O C)   7873 o   7875 o   7876 7877 C) n   7878 7879 C) n\   7900 C)   7901 C)   7902 o   7903 C)  No L 253/34 Official Journal of the European Communities 31 . 8 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I  100 kg -  7904 C)   7905 0)   7906 C)   7907 C)   7908 o   7909 C)   l 7910 C)   l 7911 C)   l 7912 C)   l 7913 C)   l 7915 C)   l 7916 C)   l 7917 C)   l 7918 o   7919 C)   7940 C)   7941 C)   7942 C)   7943 C)   7944 C)   . 7945 C)   7946 C)   7947 C)   l 7948 C)   l 7949 C)   l 7950 C)   l 7951 C)   7952 C)   7953 C)  ¢  7955 C)   7956 C)   7957 C)   7958 C)   7959 C)   7960 C)   7961 C)   7962 (')   7963 / 1\   7964 C)   7965 C)   7966 C)   7967 C)   l 7968 (')   7969 C)   7970 C)  31 . 8 . 92 Official Journal of the European Communities No L 253/35 I \ Positive Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I  100 kg -  7971 C)   7972 o   7973 C)   7975 C)   l 7976 C)   7977 C)  I  I 79787979 C)o   l 7980 C)   l 7981 C)   l 7982 C)  l  l 7983 C)    7984 /IX   7985 C)   7986 C)   7987 C)   7988 C)   7990 C)   l 7991 C)   7992 C)  l  7995 C)   7996 C)  Amounts to be deducted _ I 51xx I  52xx \   l 53xx \   54xx   55xx   56xx   570x   571x   572x   573x   574x   5750   l 5751   5760   l 5761   5762   5765   5766 \   5770   5771  No L 253/36 Official Journal of the European Communities 31 . 8 . 92 Positive Negative \ I CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - \  5780   5781   5785 _  5786   579x 5808 I  1 5809 I   5818   5819   582x _  5830   5831  l  5838 I   584x   585x   586x   587x  l  590x   591x   \ 594x   595x   596x   597x   l 598x   599x  Amounts to be deducted _ 61xx  I 62xx \   \ 63xx l   64xx \   \ 65xx \   \ 66xx I   670x \   671x I   \ 672x I   673x I   674x   6750   6751   6760 I   6761   6762   \ 6765 \  31 . 8 . 92 Official Journal of the European Communities No L 253/37 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Put Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I  100 kg -  \ 6766 l   6770   \ 6771 \   6780   \ 6781   \ 6785 \   6786 \   I 679x l   I 6808   I 6809 I   \ 6818 \   \ 6819 \   682x l   \ 6830 \   6831 l   \ 6838 \   684x \   685x l   \ 686x \   \ 687x l   \ 690x \   I 691x l __  694x \   695x \   696x   697x   698x   L 699x \  / No L 253/38 Official Journal of the European Communities 31 . 8 . 92 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (die sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,022 1,034  Milk and milk products   1,022     1,034     Pigmeat --I -l -l -l -l -l -l -l -l -l  Sugar   1,022     1,034     Cereals   1,022     1,034     Eggs and poultry and albumins --l l -l -l -l -l -l -l -I -l  Wine    1,093    Processed products (Regulation l (EEC) No 3033/80): I  to be applied to charges   1,022     1,034     to be applied to refunds :  cereals   1,022     1,034     milk   1,022     1,034     sugar   1,022     1,034     Jams and marmalades \ (Regulation (EEC) No 426/86) --I --I --I -l -l -I -l --I -I  Olive oil sector        1,043   